Citation Nr: 1447483	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  12-05 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1.  Whether new and material evidence was received to reopen the claim of service connection for coccidioidomycosis.

2.  Entitlement to service  connection for coccidioidomycosis.

3.  Entitlement to service connection for diabetes mellitus type II, including as secondary to coccidioidomycosis.

4.  Entitlement to service connection for back pain, lack of concentration, sleep disturbances, diarrhea, eyesight condition, fevers, loss of sense of taste, fungus within body, loss of appetite, weight loss, nausea, palpitations, painful joints, shortness of breath, and stomach pains, including as secondary to coccidioidomycosis.  

5.  Entitlement to service connection for headaches and anterior chest wall mass, including as secondary to coccidioidomycosis.  


REPRESENTATION

Appellant represented by:	Jeffrey E. Marion, Attorney


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION


The Veteran served on active duty from October 1981 to October 1984.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a June 2009 rating decision issued by the RO in Cleveland, Ohio.  

The jurisdiction of the case now resides with the RO in Houston, Texas.


FINDINGS OF FACT

1.  The RO denied the Veteran's original claim of service connection for coccidioidomycosis in July 1988 because he failed to cooperate with VA in developing his claim; he was notified of his appellate rights, but did not file an appeal or submit additional evidence within one year.  

2.  The evidence received since the July 1988 decision includes lay assertions that are relevant and raise a reasonable possibility of substantiating the claim.

3.  The Veteran was treated for acute coccidioidomycosis after his period of active service, but is not shown to have any residual lung disease or other disability related thereto.

4.  The Veteran's diabetes mellitus is not shown to be due to an event or incident of his period of active service or otherwise to have been due to the acute coccidioidomycosis infection. 

5.  The Veteran is not shown to have a disability manifested by back pain, lack of concentration, sleep disturbances, diarrhea, eyesight condition, fevers, loss of sense of taste, loss of appetite, weight loss, nausea, palpitations, painful joints, shortness of breath, stomach pains or headaches that is due to an event or incident of his period of service or otherwise is related to the acute coccidioidomycosis infection.

5.  The Veteran is not shown to have a residual disability manifested by a chest wall mass or fungus within the body due to an event or incident of service or otherwise is related to the acute coccidioidomycosis infection.


CONCLUSIONS OF LAW

1.  New and material evidence had been submitted to reopen the claim of service connection for coccidioidomycosis. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The Veteran does not have a disability manifested by coccidioidomycosis infection residuals due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5013, 5103A,  5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

3.  The Veteran's disability manifested by diabetes mellitus is not due disease of injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5013, 5103A,  5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

4.  The Veteran does not have a disability manifested by back pain, lack of concentration, sleep disturbances, diarrhea, eyesight condition, fevers, loss of sense of taste, loss of appetite, weight loss, nausea, palpitations, painful joints, shortness of breath, stomach pains, or fungal infection due to disease or injury that was incurred in or aggravated by service; nor is any proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5013, 5103A,  5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

5.  The Veteran does not have a disability manifested by headaches or anterior chest wall mass due to disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5013, 5103A,  5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter dated in April 2008 which explained the criteria that needed to be met to establish service connection on a direct and/or secondary basis and how VA assigns disability ratings and effective dates for service connected disabilities.  

The letter also informed the Veteran about the ways that VA could assist him with obtaining evidence in support of his claim.  Contrary to the contentions of his attorney, the April 2008 letter specifically requested that the Veteran identify the dates of medical treatment in service together with the name and location of any dispensary, hospital, or other facility where he received treatment for his claimed conditions.  The Veteran did not identify any in service treatment for these alleged disabilities in response to VA's request.  

VA also completed evidentiary development of this claim.  The evidence of record includes service treatment records, VA treatment records, and the written contentions of the Veteran, in addition to VA examination reports.  

While the Veteran's attorney argues that the Veteran's service treatment records may be incomplete, this contention appears to be based entirely on conjecture that the Veteran may have at some time in service received some type of unidentified medical or hospital care the records of which were not associated with his service treatment records.  

However, the attorney does not identify any such treatment or claimed treatment or any particular records which he claims are missing.  There is no reason to believe that any of the Veteran's service treatment records are missing or that any additional service treatment records exist that have not been associated with the claims file.  

If the Veteran or his attorney believe that particular records are missing from the STRs, it is incumbent upon them to identify the records which they believe are missing.  Since they have not done so, the Board finds that there is no reason to consider the argument of the Veteran's attorney in this regard any further.  

 The only treatment identified by the Veteran for his claimed medical conditions was at the VA Medical Center in Houston.  While the Veteran also indicated that he was treated at a private hospital in Jasper, Texas, he indicated that this was for neurological problems and meningitis, neither of which are the subject of or seem to be related in any way to his current claims, all of which stem from an episode of coccidiodmycosis in 1985.  In any event, the Veteran never provided the address or any contact information for this hospital in order to allow VA to request pertinent medical records, if any such records exist. 

The Board also notes that while there is some reference in the treatment records to the Veteran applying for Social Security Administration (SSA) benefits, there is no indication as to whether the Veteran actually did apply and no indication that he was ever granted benefits related to any of his claimed disabilities.  While VA has a duty to obtain potentially relevant SSA records, there must be some reason to believe that they actually exist in order to trigger this duty.  

Finally, the Veteran was afforded VA examinations for his claimed disabilities, and the relationship if any of these claimed problems to his 1985 coccidiodmycosis infection.  While the examiner did not provide an opinion as to whether the original 1985 infection was related to service, this is not an evidentiary defect as the fact that the initial infection was related to service is established by presumption and the matter in question at this time is whether any of the Veteran's claimed conditions are related to the July 1985 coccidiodmycosis infection or otherwise related to service.  

Furthermore, while the November 2011 examination and addendum containing the nexus opinions were conducted by a physician's assistant rather than a physician, this does not render the examination inadequate. VA satisfies its duty to assist when it provides a medical examination performed by a person who is qualified through education, training, or experience to offer medical diagnosis, statements, or opinions able to provide competent medical evidence, whether that is a doctor, nurse practitioner or physician's assistant. Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  

Here, there is no indication that the examining physician's assistant lacked the necessary training and qualifications to provide an adequate examination and opinion.


New and material evidence

In July 1988 , the RO denied service connection for the Veteran's coccidiodmycosis because the Veteran failed to cooperate with the development of his claim by identifying his reserve unit and submitting any service medical records in his possession.  The evidence considered at that time included medical reports related to the Veteran's treatment after service for coccidiodmycosis and partial service treatment records.   The Veteran did not timely file a notice of disagreement with this decision or submit additional evidence within one year although the July 1988 letter notifying him of the RO's decision specifically indicated that the Veteran had one year to submit the evidence that was requested by VA in order to preserve the date of claim. 

While additional service treatment records were received in September 2008,  38 C.F.R. § 3.156(c) does not apply to warrant reconsideration of the claim.  This regulation provides that when VA receives relevant official service department records that existed and had not been associated with the claims file when VA first considered the claim, VA will reconsider the claim.  However, 38 C.F.R. § 3.156(c)(2) indicates that the above does not apply in cases when the claimant failed to provide sufficient information for VA to identify and obtain the records.  

In this case, VA requested records from the service department and was informed that the Veteran was assigned to a reserve unit and his records would need to be obtained from his unit of assignment.  Although the Veteran was requested to identify his reserve unit, he failed to do so and as a result the records could not be obtained.  For this reason, the new and material evidence standard applies and must be considered.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In this case, the evidence received after July 1988 includes more information about the Veteran's coccidiodmycosis infection, including a note from a medical provider apparently during his original illness indicating that the Veteran "should be service connected" for coccidiodmycosis and that it "[might] never be cured."  

Additional VA treatment records were also received, as well as the Veteran's statements about his claimed residuals of coccidiodmycosis and the report of a November 2011 VA examination.  This information is relevant to whether the Veteran has a current disability that is related to service and meets the low standard applicable to reopening service connection claims.

For these reasons, the claim of service connection for coccidioidomycosis is reopened.


Service connection

The Veteran asserts that he suffers from the residuals of coccidioidomycosis and that he developed numerous disabilities including diabetes and a host of other illnesses and symptoms as a result of a coccidioidomycosis infection that occurred shortly after service in 1985.  

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases, including coccidiodmycosis and diabetes, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted on a secondary basis where a disability is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a).  

Additionally, any increase in severity of a nonservice-connected disease or injury that is proximately due to, or the result of, a service connected disability, will be service connected.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

However, in the case of the chronic diseases set forth in 38 C.F.R. § 3.309, the requisite nexus may also be provided by evidence of continuity of symptoms.  Walker v. Shinseki, 708 F.3d 1331 (2013).    

As previously noted, the initial coccidioidomycosis infection in 1985 is presumptively related to service under 38 C.F.R. § 3.309 because it was manifest to a compensable degree within one year of service.  Any effects related thereto would also be service connected.  

However, while the Veteran has various medical problems, these are not shown to be related to coccidioidomycosis and he does not currently have coccidiodmycosis.  

Meaningfully, for many of the claimed conditions the Veteran is unable even to explain why he believes they are related to an infection that occurred many years previously.  

The service treatment records are negative for complaints or findings of coccidioidomycosis, diabetes mellitus or other related health problems.  The only medical problems noted on the Veteran's September 1984 separation examination were allergies and an old wrist fracture that was asymptomatic.  

The Veteran became sick with coccidiodmycosis around July 1985, resulting in a prolonged hospitalization until late October 1985. At discharge, the only diagnoses were coccidioidomycosis and a left lobe interstitial infiltrate.  

A partial treatment record submitted by the Veteran showed that, at some point during his illness, a medical provider apparently told the Veteran that coccidioidomycosis was "a disease that potentially [might] never be cured and [would] limit [the Veteran's] ability to function normally in the outside world..." and that the Veteran should be service connected for coccidioidomycosis.  

The treatment records beginning in 2007, when the Veteran first sought care at VA in Houston, showed a reported history of a past coccidioidomycosis infection, but no current diagnosis of coccidioidomycosis.  A diagnosis of diabetes mellitus is shown, but noted that the diagnosis was not made until September 2007. 

The various other symptoms claimed by the Veteran, such as back and joint pain, are documented in his subsequent medical records as well as numerous other physical problems including sleep apnea, peripheral vascular disease with intermittent claudication, chronic kidney disease, peripheral neuropathy, anemia, dyspnea, dyslipidemia, and H. Pylori infection.  

In connection with VA treatment records since 2007 coccidioidomycosis continued to be shown as a past event, and there was no current diagnosis of coccidioidomycosis.  Moreover, no physician or other health care provider linked any of the Veteran's illnesses or symptoms to coccidiodmycosis.  While 

a counselor whom the Veteran saw for mental health care attributed the Veteran's symptoms to his coccidioidomycosis infection in 1985, there is no indication that this individual had any medical training whatsoever and his opinion is of minimal probative value.

The Veteran was afforded a VA pulmonary examination in December 2008 and reported having weight gain, persistent fever, cough with sputum, night sweats, chest pain with exertion, and mild hemoptysis that he claimed occurred constantly.  After examination and pulmonary function testing, the examiner diagnosed mixed obstructive and restrictive lung disease.  He did not diagnose coccidioidomycosis, stating that additional testing was needed that could consist of checking sputum for fungal cells, serology detecting fungal antigens, or by biopsy.  

A test for the coccidioidomycosis antibody was then conducted and was within normal limits.  After receiving the test results, the examining physician indicated that no antibody was detected per the laboratory results and no diagnosis was warranted at that time.  

The Veteran was afforded another VA examination in November 2011.  The examiner indicated that the Veteran was treated for acute disseminated coccidioidomycosis immitis infection in 1985.  

Per the examiner, his discharge summary and immunology notes indicated that the Veteran responded well to treatment and his chest x-ray studies cleared promptly.  While the Veteran was informed at that time that the disease potentially might never be cured, the examiner stated that there was no evidence that he ever had had a recurrence of the coccidioidomycosis infection.  

When asked about the claimed relationship between coccidioidomycosis and diabetes mellitus. the Veteran indicated that the conditions were related because he had no family history of diabetes.  

However, the treatment records showed that the Veteran reported having a family member who had diabetes mellitus despite his statement to the examiner.  He reported that his back pain started three or four years earlier and that he was unable to provide a reason why he thought it was related to the coccidioidomycosis infection in 1985, stating only "[he] figured that if [he] didn't have it my back wouldn't be hurting."  He reported having difficulty concentrating for 25 years and believing this was related to his 1985 illness because he was told "it almost got to my brain."  

The Veteran was noted to have been diagnosed with sleep apnea in 2010, but reported having had it for 20 years.  He was unable to provide any reason why he thought this was related to coccidioidomycosis.  

Similarly, as for the claimed symptoms of diarrhea, eyesight problems (the Veteran indicated that he had glaucoma diagnosed two or three years earlier), and loss of taste that the Veteran reported had its onset three or four years before, he was unable to provide any reason why he thought these symptoms were related to coccidioidomycosis.  He thought that the intermittent low fevers he claimed to have had for 20 plus years were related to coccidioidomycosis because the he had a fever during the original illness.  His complaint about "fungus of the body" was related to the original infection and not any current symptom.  He also no longer had any loss of appetite since beginning medication for his diabetes mellitus.   His reports of weight loss were noted to refer to a past problem he had in the late 1990s.  

The Veteran also reported having a 25 year history of intermittent nausea, but was unable to explain why he thought this was related to coccidioidomycosis.  Similarly, he reported having palpitations for 20 years, but was unable to state why he thought this manifestation was related to coccidioidomycosis. 

The Veteran reported that his joint pains started during his illness in 1985 and had continued since then.  He noted that the had shortness of breath that had its onset 10 years earlier and thought that this was related to coccidioidomycosis because this was also a symptom that had been associated with the original illness in 1985.  

The Veteran reported that he had intermittent stomach pain since the illness in 1985 that had improved after treatment for H. Pylori.  He also was unable to explain why his intermittent headaches that had their onset 20 years earlier were related to coccidiodmycosis.  The claimed chest wall mass was noted to refer to an abscess that the Veteran had during his original infection which was drained and resolved with no recurrence.  

The examiner indicated that he carefully reviewed the claims file and did an extensive review of the literature on the long term effects of coccidioidomycosis immitis infection.  He reported that this was typically a self-limiting infection with a good prognosis such as a self-limited pulmonary disease.  

However, the examiner noted, some people with disseminated illness could have negative results.  He explained that those persons typically had central nervous system involvement and added there was no evidence that this Veteran had central nervous system manifestations.  

The resources consulted by the VA examiner indicated that the infection usually resolved with a complete recovery and that 95 percent of people recovered without any further sequellae.  

Furthermore, the examiner indicated that none of the medical resources reviewed suggested any residual disabilities from prior coccidiodmycosis infections that were similar to the conditions or manifestations identified by the Veteran as secondary to the illness.  

The VA examiner indicated that as the available medical evidence indicated that the Veteran had a complete recovery from his coccidioidomycosis imminis infection with no evidence of recurrence and that there was no competent and credible evidence that a person who had an acute coccidioidomycosis infection was likely to develop any of the Veteran's claimed conditions, it was less likely than not that any of the Veteran's claimed symptoms and illnesses were related to his prior coccidioidomycosis infection.  

In a January 2012 addendum, the examiner opined that the Veteran's respiratory problem noted in December 2008 and the additional abnormal pulmonary function testing findings in June 2011 were less likely than not a residual of coccidioidomycosis.  He explained that numerous medical resource documents reviewed did not suggest any increased risk factor for the long-term development of chronic lung problems following an acute infection of coccidioidomycosis.

The evidence does not show that it is at least as likely as not that the Veteran presently has coccidioidomycosis, a fungus infection, or a chest wall mass, or that his diabetes, back pain, lack of concentration, sleep disturbances, diarrhea, eyesight condition, fevers, loss of appetite, weight loss, nausea, palpitations, painful joints, shortness of breath, stomach pains, or headaches that are related to his 1985 coccidioidomycosis infection.  

The Veteran admitted that his complaints of a chest wall mass and fungal infection referred to the original 1985 infection and not to any current condition and there is no other evidence that these conditions currently exist or existed at any time since the Veteran filed his claim.  

An antibody test for coccidioidomycosis was conducted in 2009 and was negative for coccidioidomycosis.  A chest x-ray study in 2011 was interpreted as showing no active cardiopulmonary disease.  There is no evidence of a current diagnosis of coccidioidomycosis.  

Similarly, the Veteran reported to the examiner that his problems of weight loss and loss of appetite had resolved, and there is no evidence that either of these problems existed at any time since the claim was filed.  Most of the claimed symptoms are shown to have had their onset long after his coccidioidomycosis infection had resolved. 

Although the Veteran claimed that a few symptoms, such as painful joints, nausea, and fever onset during the coccidioidomycosis infection, even assuming the Veteran's recollection is correct, the mere existence of a temporal relationship does not show that it is at least as likely as not that the coccidioidomycosis infection caused symptoms that either continued or recurred after the infection resolved.   

While the Veteran and his mental health counselor might believe that the Veteran's numerous claimed symptoms are related to his 1985 coccidioidomycosis infection in some way, the opinions are outweighed by the opinion of the VA examiner, who reviewed the claims file and the relevant literature and opined that there was no such relationship.  

Rather, the examiner stated that most coccidioidomycosis infections resolve completely and none of the symptoms that the Veteran complained of are associated with residuals of coccidiodmycosis infection.  

Notably, with respect to many of his claimed illnesses and symptoms, even the Veteran was unable to articulate any theory as to how they were related to his prior coccidiodmycosis infection.  Most of his submissions dealt with trying to establish that he contracted coccidioidomycosis in service, and he appears largely to have just assumed that all of his claimed conditions were related to that infection.  

The most probative evidence of record is the opinion of the VA examiner who found that it was less likely than not that any of the Veteran's current complaints are related to the coccidioidomycosis infection in 1985.  

Moreover, there is no evidence of diabetes mellitus in service or within one year of service or indication that the numerous other symptoms being claimed by the Veteran are related to any other chronic condition that onset during service.  The Veteran was not diagnosed with diabetes mellitus in 1985, and it is unlikely that he had diabetes mellitus at that period that extended to approximately one year after service, October 1985.  

According to the Veteran's VA medical records, diabetes mellitus was diagnosed around 2007 which is more than two decades after his service.  While there are isolated complaints of symptoms such as nausea, vomiting, dyspnea, headaches, chest pain, and cough in service, the complaints were not documented as chronic and no chronic disability was ever diagnosed in service as a result of these symptoms. 

The impressions in service  included those of upper respiratory infections and heat intolerance, neither of which were noted as chronic conditions on the Veteran's separation physical.  Rather, his lungs and chest were considered normal at that time.  

The Veteran has not contended that any of his claimed conditions other than coccidioidomycosis are due to his service, and he dated the onset of all of them to after service, either at the time of his coccidiodmycosis infection some months after service or later.  

The Veteran never identified any incident of service that he claimed led to any of his current symptoms except the 1985 coccidiodmycosis infection that occurred after service.  However, as discussed, the evidence does not show that any of the current complaints are related to that remote infection shortly after service.


ORDER

As new and material evidence has been received to reopen the claim of service connection for coccidioidomycosis, the appeal to this extent is allowed.

Service connection for claimed coccidioidomycosis is denied.  

Service connection for claimed diabetes mellitus type II is denied.

Service connection for claimed back pain, lack of concentration, sleep disturbances, diarrhea, eyesight condition, fevers, loss of sense of taste, fungus within body, loss of appetite, weight loss, nausea, palpitations, painful joints, shortness of breath and stomach pains to include as due to coccidioidomycosis is denied.

Service connection for claimed headaches and anterior chest wall mass is denied.


____________________________________________
STEPHEN WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


